Citation Nr: 0938197	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-32 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for leg cramps. 


REPRESENTATION

Veteran presented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December 2008, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2004.  In addition, he testified 
at a travel Board hearing before the undersigned Veterans Law 
Judge in September 2008.  A transcript of each of the 
hearings has been associated with the claims file.  


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease is attributable to 
service.  

2.  The competent evidence does not establish cervical spine 
degenerative disc disease is related to service and arthritis 
was not shown during service or within the initial post-
service year.  

3.  A chronic disability manifested by leg cramps is not 
shown.  


CONCLUSIONS OF LAWS

1.  Lumbar spine degenerative disc disease was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  Cervical spine degenerative disc disease was not incurred 
or aggravated in active service, and arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

3.  A chronic disability manifested by leg cramps was not 
incurred or aggravated in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The July 
2002 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's December 2008 remand.  The 
Veteran was afforded a VA examination in February 2009 and 
the claims were readjudicated.  Thus, the Board will proceed 
to a decision in regard to the matters on appeal.  

Next, the Board notes that there has been no assertion of 
combat in association with the claims.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) are not applicable.  

The Veteran asserts that he has lumbar and cervical spine 
degenerative disc disease and leg cramps as a result of 
service.  More specifically, he contends that he sustained 
injuries to his back and neck when he fell from atop a 
surgical tent, at which time he had a 120-125 pound tent 
liner wrapped around his neck.  In addition, he asserts that 
he has a disorder manifested by leg cramps due to his back 
disorder.  

I.  Lumbar Spine

Initially, the Board notes that the Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Having reviewed the record, the Board concludes that a 
finding in favor of service connection for degenerative disc 
disease of the lumbar spine is supportable.  In that regard, 
the Board notes on VA examination in February 2009, the 
examiner essentially stated that the development of 
degenerative disc disease was consistent with the type of in-
service injury reported in this case.  The Board notes that 
while the December 1968 separation examination report shows 
that the spine and musculoskeletal system were normal, the 
report reflects the Veteran's complaints of lumbosacral 
strain, at that time, as well as in July 1968.  Regardless, 
the Board finds the Veteran's testimony to be credible and 
consistent with having been a medic during service, as 
reflected on his DD Form 214.  

Having weighed and assessed the competence and credibility of 
all of the evidence of record in this case, the Board finds 
that a finding in favor of service connection is supportable.  
The Board notes that the February 2009 VA examination is 
adequate for a determination, with the examiner having 
reviewed the claims file and having provided a rationale for 
the opinion based on reliable principles.  In this case, the 
evidence tends to establish that lumbar spine degenerative 
disc disease is related to service.  Thus, service connection 
for lumbar spine degenerative disc disease is warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

II.  Cervical Spine

Having reviewed the record, the Board concludes that service 
connection for cervical spine degenerative disc disease is 
not warranted.  In that regard, and as noted above, the Board 
accepts the Veteran's account of having fallen from a tent 
during service.  In order to establish service connection, 
however, there must be competent evidence of current 
disability related to in-service disease or injury.  The 
Board notes that his DD Form 214 reflects that he was a medic 
in service and while he is competent to report his symptoms, 
he is not shown to have the medical expertise required in 
this case.  That is, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, to include the opinions to the contrary.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the February 2009 VA opinion to the effect that it is less 
than likely that cervical spine degenerative disc disease is 
related to service.  The report of examination notes no 
chronic cervical spine disorder during service or until many 
years after service.  The Board notes that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

The Board finds that the February 2009 examination report and 
opinion to be adequate for a determination.  The examiner 
reviewed the claims file, provided a rationale for the 
opinion based on reliable principles and the opinion is not 
inconsistent with the record.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for cervical spine 
degenerative disc disease and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

III.  Leg Cramps

The Veteran asserts he has a disorder manifested by leg 
cramps related to service.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Stated differently, 
a claim fails if there is an absence of disability.  In this 
case, the Board finds that a chronic disability manifested by 
leg cramps is not shown, and thus, service connection is not 
warranted under any theory of entitlement.  The Board notes 
that to the extent that the Veteran has complained of 
radiculopathy in a lower extremity, such is for consideration 
in association with the evaluation of the lumbar spine 
disability.  

The Board notes that a determination in this case requires 
competent evidence.  The Veteran's DD Form 214 shows that he 
was a medic in service and he is competent to report his 
symptoms, to include that he has leg cramps.  However, he is 
not shown to have the medical expertise required in this 
case, and his opinion alone is not sufficient upon which to 
base a determination.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the February 2009 VA opinion establishing no chronic 
disability in regard to leg cramps.  The examiner reviewed 
the claims file and provided a complete rationale for the 
opinion based on reliable principles.  Absent current 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The preponderance of the evidence is against the claim for 
service connection for leg cramps and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

Service connection for lumbar spine degenerative disc disease 
is granted.  

Service connection for cervical spine degenerative disc 
disease is denied.  

Service connection for a disorder manifested by leg cramps is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


